DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to a device.
Group II, claim(s) 11-15, drawn to a system
Group III, claim(s) 16-18, drawn to a method

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I , II and III lack unity of invention because even though the inventions of these groups require the technical features of the pipetting device of Claim 1, this 
Regarding claim 1, Mann teaches a pipetting device [Fig. 1, ref. 1; ‘liquid transfer device’; Col. 8, lines 44-46] comprising a tube (1) [Fig. 1, 7, ref. 5; 'structure (body) of cannula'; ], which has at one end an opening (3) [Col. 13, lines 1-7; 'opening in the vicinity of needle (tip) 5a]  for aspirating or dispensing a sample liquid (4). The limitation “for aspirating or dispensing a sample liquid” is interpreted as a method of intended use given patentable weight to the extent of effecting the liquid transfer cannula including an interior into which an analysis liquid is suctioned, said liquid transfer cannula including a tip having a lower end [Claim 1].  Please see MPEP 2114(II) for further details; and which is operationally connectable at the other end to a pressure generating means [Col. 9, lines 28-31, ‘dosing pump’; Col. 10, lines 45-46, ‘cannula 5 is connected via the hose 36 to a dosing pump not shown’], wherein a first electrode (5) [Col. 2, lines 26-30; 'metal or metallized structure (body) of cannula'; Col. 9, lines 28-32; Fig. 3, ref. 18, 19 and 20 'coaxial electrode configuration']  is formed on the pipetting device [Fig. 7, ref. 5a; Col.9, lines 3-5, 'tip of cannula’] which, together with a second electrode (4') [Fig. 3, ref. 10, 11 extending to refs. 14, 15 ;Col.9, lines 6-9; Col. 10, lines 5-13], which is formed by at least a part of the sample liquid (4') [Col. 5, lines 49-51, ‘a conductive path through analysis liquid which is contained in the cannula’; Col. 11, lines 18-21]  receivable in the tube (1), [Col 11, lines 15-21, ‘tip 5a’] forms a measuring capacitor [Col. 9, lines 6-8 'signal electrode of a capacitive liquid level detector to detect immersion of the cannula (5) into an analysis liquid'; Col.9, lines 6-14; 'capacitive liquid level detector'; Col. 12, lines 53-60; 'the capacitive liquid level detector'],which is Please see MPEP 2114(II) for further details.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797          
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797